Citation Nr: 1609697	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-41 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for a medial meniscal tear of the left knee. 

2. Entitlement to an initial compensable evaluation for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

In May 2013, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.


FINDINGS OF FACT

1. During the period under review, the Veteran's left knee disability was manifested by full flexion and extension, with no objective evidence of instability or subluxation, but with objective evidence of crepitation and pain on palpation, MRI findings of a meniscal tear, and subjective reports of pain with use.  

2. During the period under review, the Veteran's right knee disability was manifested by arthritis and full flexion and extension with no objective evidence of instability or subluxation, but with objective evidence of crepitation and pain on palpation, and subjective reports of pain with use.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent, but no higher, for the Veteran's left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2015).

2. The criteria for a disability rating of 10 percent, but no higher, for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluations following the granting of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service VA treatment records, vocational rehabilitation records, and VA examination reports.    

Finally, the Board notes that the actions requested in the prior remand have          been undertaken to the extent possible.  The Veteran's vocational rehabilitation records and additional VA treatment records were obtained and an additional VA examination was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran asserts he is entitled to higher ratings for his left and right knee disabilities, which are assigned noncompensable ratings under Diagnostic Codes 5258 and 5010, respectively.  The Veteran contends that he experiences pain in both knees, particularly while lifting, standing, and in cold weather, and is thus entitled to higher ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R.    § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Conditions rated under Diagnostic Code 5010 are to be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating. 38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

Under Diagnostic Code 5258, a 20 percent rating is assigned for a knee with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  Id.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  Id.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  Id.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).


The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for the Veteran's left and right knee disabilities was established effective September 4, 2007.  

The Veteran was first afforded a VA (contract) examination in June 2008.  The Veteran reported weakness, stiffness, lack of endurance, locking, fatigability,       and dislocation in both knees.  He denied giving way.  He reported that he has experienced pain in both knees for the past three years, occurring 10 times per day, lasting 0.5 hours and elicited by physical activity.  He reported difficulty lifting and climbing stairs.  Upon physical examination, both knees showed crepitus, but no signs of effusion, subluxation or guarding of movement, genu recurvatum, locking pain, or ankylosis.  Range of motion testing revealed extension to 0 degrees and flexion to 140 degrees in both knees, with no objective evidence of pain, and no additional limitation or objective evidence of pain with repetitive motion bilaterally.  Magnetic resonance imaging (MRI) scans revealed a horizontal/oblique left knee meniscal tear with no effusion, and degenerative changes in the right knee with no tear or effusion.  The examiner stated that the Veteran should avoid repetitive kneeling and squatting.  

The Veteran underwent another VA examination in May 2013.  He reported aching and grinding pain underneath the kneecap in both knees.  He stated that his pain is aggravated by weather changes, prolonged standing or sitting, running, lifting or carrying loads, descending stairs, and squatting or kneeling.  He reported that he had been able to run approximately five miles per day, but now has difficulty doing  so due to knee pain.  Upon physical examination, the Veteran had pain on palpation bilaterally.  The knees demonstrated no locking, clicking, weakness, fatigue, instability or incoordination.  Range of motion testing again revealed extension 
to 0 degrees and flexion to 140 degrees bilaterally, with no objective evidence of pain, and no additional limitation or objective evidence of pain with repetitive motion in both knees.  Muscle strength and joint stability testing was normal bilaterally.  The examiner noted the Veteran's left knee meniscal tear, but also noted that the Veteran had not undergone a meniscectomy and did not have meniscal dislocation.  The examiner found that the Veteran had no functional     loss or functional impairment of either knee.  MRI results revealed normal joint spacing, and no fracture, subluxation, degenerative changes or effusions, bilaterally.  

VA treatment records reflect the Veteran's reports of bilateral knee pain, including while descending stairs.  In June 2009, the Veteran reported some decreased flexion in his right knee and instability when ascending or descending stairs.  

After review of the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that 10 percent evaluations are warranted for his left and right knee disabilities.  

With respect to his left knee, although the RO utilized Diagnostic Code 5258 concerning dislocated cartilage, his meniscal disability can alternatively be rated under Diagnostic Code 5257.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) ((holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Here, the evidence does not reflect objective evidence of effusion into the knee joint such that a 20 percent rating is warranted under Diagnostic Code 5258.  However, the Veteran has given his consistent reports of pain with activities such as running, lifting, descending stairs and prolonged standing, and crepitus was objectively noted during the 2008 VA examination.  Moreover, MRI scan reviewed on the 2008 examination revealed a left knee meniscal tear.  Accordingly, while there is are no objective findings of instability or subluxation, the Board finds that pursuant to Burton and 38 C.F.R. § 4.59, the Veteran is entitled to a 10 percent rating under Diagnostic Code 5257, as a more favorable diagnostic code than Code 5258.  See Butts, supra.  

Similarly, the Board finds that his consistent reports of pain with activities such as running, lifting, descending stairs and prolonged standing; the crepitus objectively noted during the 2008 VA examination; and the arthritis in the right knee noted on MRI scan reviewed on the 2008 examination, also support a 10 percent rating for the right knee disability pursuant to Burton and 38 C.F.R. § 4.59.

However, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for either knee.  While the Veteran asserted in his substantive appeal and during VA treatment that he experiences instability, neither objective subluxation nor instability has been noted at any time during the period on appeal, and the 2013 VA examiner reported that the Veteran's knees were stable.  Therefore, a higher rating for the left knee and a higher or separate rating for the right knee is not warranted under Diagnostic Code 5257.  Additionally, neither flexion nor extension of either knee has been limited to a compensable degree during the examinations of record, so higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted. 

Turning to Diagnostic Codes 5258 and 5259, the Board acknowledges the Veteran's reports of effusion and locking pain.  However, the record reflects that the Veteran has a meniscal tear in the left knee, not dislocated or removed semilunar cartilage, and there was no objective evidence of effusion or locking on VA examinations. Therefore, higher or separate ratings are not warranted under Diagnostic Codes 5258 and 5259.    

In summary, given the Veteran's consistent complaints of pain during certain activities, and after review of the objective medical evidence of record, the Board finds that ratings of 10 percent, but no higher, are warranted for his left and right knee disabilities. 

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disabilities.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria adequately address his left and right knee disabilities.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the evaluations assigned in this decision.  Rather, his reported left and right knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted. 

Finally, the Veteran has not asserted that his disabilities have rendered him unemployable, nor does the evidence indicate such.  To the contrary, the Veteran reported during the May 2013 VA examination that he has earned a law degree and recently completed a rotation at a bankruptcy firm.  Thus, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

For the entire period on appeal, an evaluation of 10 percent, but no higher, for a medial meniscal tear of the left knee is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

For the entire period on appeal, an evaluation of 10 percent, but no higher, for degenerative joint disease of the right knee is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


